 
Exhibit 10.5
 
THIRD AMENDMENT TO
CREDIT FACILITIES AGREEMENT




This THIRD AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of February 28, 2008, by and among MTM
TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US), INC., a
Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited
liability company, and INFO SYSTEMS, INC., a Delaware corporation (collectively,
and separately referred to as, "Borrower" or "the Borrower"), and GE COMMERCIAL
DISTRIBUTION FINANCE CORPORATION ("CDF"), as Administrative Agent, and CDF, as
the sole lender (the “Lender”).


Recitals:


A.
Borrower, Administrative Agent and the Lender are parties to that certain Credit
Facilities Agreement dated as of August 21, 2007, as amended by the First
Amendment to Credit Facilities Agreement entered into and effective as of August
21, 2007, and as amended by the Second Amendment to Credit Facilities Agreement
entered into and effective as of February 4 , 2008 (as amended, the “Loan
Agreement”).



B.
Administrative Agent, Lender and Borrower have agreed to the provisions set
forth herein on the terms and conditions contained herein.



Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is acknowledged, Borrower, Administrative
Agent and the Lender hereby agree as follows:


1.      Definitions.  All references to the “Agreement” or the “Loan Agreement”
in the Loan Agreement and in this Agreement shall be deemed to be references to
the Loan Agreement as it may be amended, restated, extended, renewed, replaced,
or otherwise modified from time to time.  Capitalized terms used and not
otherwise defined herein have the meanings given them in the Loan Agreement.


2.      Effectiveness of Agreement.  This Agreement shall become effective,
unless otherwise noted, as of the date first written above, but only if this
Agreement has been executed by Borrower, Administrative Agent and the Lender,
and only if all of the documents listed on Exhibit A to this Agreement have been
delivered and, as applicable, executed, sealed, attested, acknowledged,
certified, or authenticated, each in form and substance satisfactory to the
Lender.  In addition, on or before March 14, 2008, the Third Amendment Fee (as
defined on Exhibit A) shall be paid in same day funds to Administrative Agent
for the sole account of the Lender.  Upon payment of the Third Amendment Fee,
such fee shall be fully earned and nonrefundable.   If the Third Amendment Fee
is not paid on or before March 13, 2008, then the Administrative Agent is
irrevocably authorized, without any additional notice to Borrower or consent of
Borrower, to make a Revolving Loan Advance on March 14, 2008 to pay such Third
Amendment Fee.


3.      Amendments.  The Loan Agreement is hereby amended as follows:
 

--------------------------------------------------------------------------------


 
3.1.           Projections.  Section 11.15 is deleted in its entirety and
replaced with the following:


“11.15.  Projections.  The projections of Borrower’s financial condition,
results of operations, and cash flow for the period through March 31, 2008, a
copy of which have been delivered to Administrative Agent, represent, as of the
Effective Date, Borrower’s good faith estimate of Borrower’s future financial
performance for the periods set forth therein.  Such projections have been
prepared on the basis of the assumptions set forth therein reasonably believed
by Borrower in good faith to be fair and reasonable.”


3.2.           Representations and Warranties.  Section 11.24 is deleted in its
entirety and replaced with the following:


“11.24.  Other Creditor Indebtedness; Intercreditor Documents; Subordinated
Indebtedness, Pequot Indebtedness.  There is no breach or default with respect
to the Other Creditor Indebtedness, and the Other Creditor Indebtedness has been
incurred in accordance with the terms of this Agreement.  There is no breach or
default by or attributable to a Covered Person of any obligation set forth in
any Intercreditor Agreement or any Other Creditor Indebtedness Document.   There
is no breach or default with respect to the Subordinated Indebtedness, and the
Subordinated Indebtedness has been incurred in accordance with the terms of this
Agreement.  There is no breach or default by or attributable to any holder of
the Subordinated Indebtedness under the Subordination Agreement.  There is no
breach or default with respect to the Pequot Indebtedness, and the Pequot
Indebtedness has been incurred in accordance with the terms of this Agreement.”


3.3.           Notices.  Section 13.10.7 is deleted in its entirety and replaced
with the following:


“13.10.7.  Borrower shall promptly deliver notice to Administrative Agent of the
assertion by the holder of any Capital Securities in a Covered Person, the
Pequot Indebtedness, the Subordinated Indebtedness or any other Indebtedness of
a Covered Person in the outstanding principal amount in the aggregate in excess
of $500,000 that a default exists with respect thereto or that such Covered
Person is not in compliance with the terms thereof, or of the threat or
commencement by such holder of any enforcement action because of such asserted
default or noncompliance.”


3.4.           Indebtedness.  A new 14.2.12 is hereby added to the Loan
Agreement as follows:


“14.2.12.  Unsecured subordinated Indebtedness owing to Pequot Private Equity
Fund III, L.P. and/or Pequot Offshore Private Equity Partners III, L.P., up to
$2,500,000 in the aggregate principal amount with interest payable in preferred
Capital Securities of MTM Technologies, Inc. and which may be coupled with
warrants for the Capital Securities of MTM Technologies, Inc. (so long as the
exercise thereof shall not result in a Change of Control) (the “Pequot
Indebtedness”) which such Pequot Indebtedness may not be repaid without the
prior written consent of the Required Lenders, provided, however, if the Pequot
Indebtedness has a stated maturity of December 31, 2008 or later, then the
Pequot Indebtedness may be repaid without the consent of the Required Lenders by
Borrower making a $750,000 principal payment at any time from and including
December 24, 2008 through and including December 31, 2008, and a $1,750,000
principal payment at any time from and including March 24, 2009 through and
 
2

--------------------------------------------------------------------------------


 
including March 31, 2009, if and only if no Default or Event of Default exists
at the time of such payment and no Default or Event of Default would reasonably
like to occur from making of any such payment, and provided further however, if
a payment of principal on the Pequot Indebtedness that is scheduled to be made
cannot be made pursuant to the terms of this Section 14.2.12, then, if and when
the conditions of this Section 14.2.12 permit, any such missed scheduled
principal payment may be made.”


3.5.           Payment on other Indebtedness.  Section 14.3 is deleted in its
entirety and replaced with the following:


“14.3.  Payments on Other Creditor Indebtedness; Subordinated Indebtedness;
Pequot Indebtedness.  Make any nonscheduled prepayment of principal or interest
on any Other Credit Indebtedness unless both immediately before and after giving
effect to any such prepayment, there shall be no Default or Event of Default;
make any payment of principal on the Subordinated Indebtedness; make any payment
of interest on the Subordinated Indebtedness unless such payment of interest is
scheduled to be made under the Subordinated Indebtedness Documents and such
payment is expressly permitted by the terms of the applicable Subordination
Agreement and Section 6.3.3.2 hereof; make any payment of principal on the
Pequot Indebtedness unless such payment of principal is schedule to be made
under the Pequot Indebtedness Documents and such payment is expressly permitted
by the terms of Section 14.2.12 hereof or make any cash interest payment on the
Pequot Indebtedness; or modify, amend, supplement, compromise, satisfy, release
or discharge any of the Subordinated Indebtedness Documents, any collateral
securing the same, the Pequot Indebtedness Documents, or any Person liable
directly or indirectly with respect thereto.”


3.6.           Prepayments.  Section 14.4 is deleted in its entirety and
replaced with the following:


“14.4.  Prepayments.  Prepay, whether voluntarily or otherwise, any
Indebtedness, including without limitation, the Subordinated Indebtedness and
the Pequot Indebtedness, other than (a) the Loan Obligations in accordance with
the terms of the Loan Documents, (b) trade payables in the ordinary course of
business consistent with past practices, (c) as permitted by Section 14.3.”


3.7.           Total Funded Indebtedness.  The definition of Total Funded
Indebtedness is deleted in its entirety and replaced with the following:


“"Total Funded Indebtedness" means the sum of the following, without duplication
(i) outstanding principal and interest of the Loans (including any fees paid to
Administrative Agent or any Lender in connection with the execution and delivery
of this Agreement) excluding the principal outstanding under the Aggregate
Floorplan Loan Facility and, without duplication, the Interim Floorplan Loan
Facility and unfunded Approvals, (ii) the face amount of any letters of credit
issued on the account of any Borrower, (iii) the aggregate outstanding principal
balance of all other Indebtedness for borrowed money, including, without
limitation, the Capital Expenditure Equivalent, and (iv) the maximum amount
payable under any guaranty executed by a Borrower, but, excluding, the
Subordinated Indebtedness if a Subordination Agreement is in effect and
excluding the Pequot Indebtedness.”


3.8.           Minimum EBITDA.  Section 15.3 is deleted in its entirety and
replaced with the following:
 
3

--------------------------------------------------------------------------------


 
“15.3  Minimum EBITDA.  Each Borrower covenants that as of the last day of each
fiscal quarter, for the fiscal quarter then ended, Borrower’s EBITDA shall not
be less than the amounts set forth in the table below:
 
The Fiscal Quarter Ending On:
Minimum EBITDA
September 30, 2007
$800,000
December 31, 2007
$1,760,000
March 31, 2008
$440,000
June 30, 2008
$1,365,000
September 30, 2008
$2,000,000
December 31, 2008
$2,000,000
March 31, 2009
$2,000,000
June 30,2009
$2,000,000”



3.9.           Defaults.  Section 16.1.11 is deleted in its entirety and
replaced with the following:


“16.1.11.  Other Creditor Indebtedness; Subordinated Indebtedness; Pequot
Indebtedness.  The occurrence of (a) any breach, default or event of default
with respect to any of the Other Creditor Indebtedness in excess of $250,000 in
the aggregate which is not cured or waived within any applicable grace period or
any acceleration thereof or right to accelerate, or (b) the termination of any
Intercreditor Agreement by any party thereto, other than Administrative Agent,
prior to the payment in full of all of the Other Creditor Indebtedness covered
thereby.  The occurrence of (a) any breach or default with respect to the
Subordinated Indebtedness that is not cured within any applicable grace period
or any acceleration thereof or right to accelerate, or (b) any breach or default
of the Subordination Agreement by the holder of any of the Subordinated
Indebtedness.  The occurrence of any breach or default with respect to the
Pequot Indebtedness that is not cured within any applicable grace period or any
acceleration thereof or right to accelerate.”


3.10.           Definitions.  The following new definitions are inserted in
alphabetical order to Exhibit 2.1:


“Pequot Indebtedness -- is defined in Section 14.2.12.”
 
“Pequot Indebtedness Documents -- each document, instrument and agreement
evidencing all or any portion of the Pequot Indebtedness.”
 
The definition of Material Agreement is deleted in its entirety and replaced
with the following:
 
4

--------------------------------------------------------------------------------


 
“Material Agreement -- as to Borrower, any Guarantor or any other Covered
Person, any Contract to which Borrower, any Guarantor or any Covered Person is a
party or by which any such Borrower, any Guarantor or any other Covered Person
is bound which, if violated or breached, has or is reasonably likely to have a
Material Adverse Effect, including, without limitation, all Other Creditor
Indebtedness Documents, all Subordinated Indebtedness Documents, all Pequot
Indebtedness Documents, all documents referenced in any Intercreditor Agreement,
including, without limitation, the Other Creditor Indebtedness Documents.”


4.      General Representations and Warranties of Borrower.  Each Borrower
hereby represents and warrants to Administrative Agent and the Lender that (i)
such Borrower’s execution of this Agreement has been duly authorized by all
requisite action of such Borrower, (ii) no consents are necessary from any third
parties for such Borrower’s execution, delivery or performance of this Agreement
except for those already duly obtained, (iii) this Agreement, the Loan
Agreement, and each of the other Loan Documents, constitute the legal, valid and
binding obligations of such Borrower enforceable against such Borrower in
accordance with their terms, except to the extent that the enforceability
thereof against such Borrower may be limited by bankruptcy, insolvency or other
laws affecting the enforceability of creditors rights generally or by equity
principles of general application, (iv) except as disclosed on the disclosure
schedule attached to the Loan Agreement, and as set forth on Exhibit B attached
hereto, all of the representations and warranties contained in Section 11 of the
Loan Agreement are true and correct with the same force and effect as if made on
and as of the date of this Agreement with such exceptions as have been disclosed
to Administrative Agent and the Lenders in writing, (v) there is no Existing
Default, (vi) the execution, delivery and performance of this Agreement by
Borrower does not violate, contravene, or conflict with any Material Law or
Material Agreement, (vii) there are no Material Proceedings pending or, to the
knowledge of Borrower, threatened, and (viii) since August 21, 2007, no
Borrower’s Charter Documents have been amended, restated or otherwise modified
in any manner which has or is reasonably likely to have a Material Adverse
Effect on any Covered Person or which will or is reasonably likely to cause a
Default or Event of Default.


5.      Reaffirmation; No Claims.  Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Loan Agreement and the other Loan
Documents remain in full force and effect, (ii) the Security Interests of the
Administrative Agent under the Security Documents secure all the Loan
Obligations under the Loan Agreement, continue in full force and effect, and
have the same priority as before this Agreement, (iii) no Borrower has any
defenses to its obligations under the Loan Agreement and the other Loan
Documents, and (iv) no Borrower has any claim against Administrative Agent or
the Lenders arising from or in connection with the Loan Agreement or the other
Loan Documents, and each Borrower hereby releases and waives and discharges
forever any such claims it may have against Administrative Agent or the Lenders
arising from or in connection with this Agreement, the Loan Agreement or the
other Loan Documents which have arisen or accrued on or prior to the date
hereof.  Until the Loan Obligations are paid in full in good funds and all
obligations and liabilities of Borrower under the Loan Agreement and the Loan
Documents are performed and paid in full in good funds, Borrower agrees and
covenants that it is bound by the covenants and agreements set forth in the Loan
Agreement, the Loan Documents and in this Agreement.  Borrower hereby ratifies
and confirms the Loan Obligations.  This Agreement is a part of the Loan
Documents.


6.           Effect of Agreement.  The execution, delivery and effectiveness of
this Agreement shall not and does not operate as a waiver of any right, power or
remedy of Administrative Agent or the Lenders under the Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents or any Existing Default or Event of
Default.  The
 
5

--------------------------------------------------------------------------------


 
execution, delivery and effectiveness of this Agreement shall not and does not
act as a release or subordination of the liens and Security Interests of
Administrative Agent under the Loan Documents.


7.      Payment of Fees and Expenses.  Borrower shall promptly pay to
Administrative Agent an amount equal to all reasonable fees, costs, and
expenses, incurred by the Administrative Agent (including all reasonable
attorneys fees and expenses) in connection with the preparation, negotiation,
execution, and delivery of this Agreement, and any further documentation which
may be required in connection herewith.


8.      Governing Law.  This Agreement and the rights and obligations of the
parties hereunder and thereunder shall be governed by and construed and
interpreted in accordance with the internal Laws of the State of Illinois
applicable to contracts made and to be performed wholly within such state,
without regard to choice or conflicts of law principles.


9.      Patriot Act.  Administrative Agent and each Lender hereby notifies the
Borrowers that, pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers and any Guarantor, which
information includes the name and address of the Borrowers and any Guarantor and
other information that will allow Administrative Agent and each Lender to
identify the Borrowers and each Guarantor in accordance with the Act.


10.  Section Titles.  The section titles in this Agreement are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Agreement.


11.  Counterparts; Facsimile Transmissions.  This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.


12.  Binding Arbitration.  This Agreement is subject to the binding arbitration
provisions contained in the Loan Agreement and the Loan Documents as applicable
to the parties hereto.


13.  Incorporation By Reference.  Administrative Agent, Lender and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.


14.  Notice—Oral Commitments Not Enforceable.


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
6

--------------------------------------------------------------------------------



15.  Statutory Notice-Insurance.


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


{remainder of page intentionally left blank; signature page immediately follows}
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.




GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,
 as Administrative Agent and sole  Lender




By:
/s/  

Name:
______________________________________
Title:
______________________________________




MTM TECHNOLOGIES, INC., as a Borrower




By:
/s/ J.W. Braukman, III
 

Name:
J.W. Braukman, III
Title:
Senior Vice President and Chief Financial Officer




MTM TECHNOLOGIES (US), INC., as a Borrower




By:
/s/ J.W. Braukman, III
 

Name:
J.W. Braukman, III
Title:
Senior Vice President and Chief Financial Officer




MTM TECHNOLOGIES (MASSACHUSETTS), LLC, as a Borrower




By:
/s/ J.W. Braukman, III
 

Name:
J.W. Braukman, III
Title:
Senior Vice President and Chief Financial Officer




INFO SYSTEMS, INC., as a Borrower




By:
/s/ J.W. Braukman, III
 

Name:
J.W. Braukman, III
Title:
Senior Vice President and Chief Financial Officer



8

--------------------------------------------------------------------------------


 
 